PER CURIAM.
Appellant, Theophilus Bessellieu, challenges the summary denial of his rule 3.850 motion. In his brief, Bessellieu raised four issues. This Court affirms without further comment on three of the issues. However, Appellant’s argument that Ground One of his motion was not conclusively refuted by the portions of the record attached to the lower court’s order is found to have merit. The lower court’s attachment of an outdated Information has led us to this conclusion. We hereby reverse and remand with instruction to either attach portions of the record conclusively refuting Appellant’s claim in Ground One, or to conduct an evidentiary hearing to determine whether ineffective assistance of counsel was provided.
REVERSED and REMANDED for attachment of record evidence to the lower court’s order, or, in the event of the absence of such evidence, for an evidentiary hearing.
ROBERTS, C. J., WINOKUR, and M.K. THOMAS, JJ., CONCUR.